                                                                             Case 2:20-cv-01728-KJD-EJY Document 10 Filed 11/10/20 Page 1 of 2



                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6

                                                                         7                                   UNITED STATES DISTRICT COURT

                                                                         8                                          DISTRICT OF NEVADA

                                                                         9    DEBORAH A. CARROLL, an individual;                      Case No.: 2:20-cv-01728-KJD-EJY
                                                                        10                                          Plaintiff,
                                                                        11                                                              STIPULATION AND ORDER
Law Office of Kevin L. Hernandez




                                                                                   v.                                                   EXTENDING TIME FOR PLAINTIFF
                                                                        12                                                              TO FILE A RESPONSE TO
                                                                                                                                        DEFENDANT’S MOTION TO DISMISS
                                   (702) 563-4450 FAX: (702) 552-0408




                                                                                                                                        OR STAY PLAINTIFF’S COMPLAINT
                                     8872 S. Eastern Avenue Suite 270




                                                                        13    MEDICREDIT, INC., a foreign corporation;
                                         Las Vegas, Nevada 89123




                                                                        14                                         Defendant.           [Second Request]
                                                                        15

                                                                        16              Plaintiff, Deborah A. Carroll (“Plaintiff”), and Defendant, Medicredit, Inc., (“Medicredit”)

                                                                        17   have agreed to extend the time for Plaintiff to file a Response to Medicredit’s Motion to Dismiss

                                                                        18   or Stay Plaintiff’s Complaint [ECF No. 5] (“Motion to Dismiss”) to November 24, 2020.

                                                                        19   Medicredit filed its Motion to Dismiss on October 13, 2020 and the current response deadline is

                                                                        20   November 10, 2020.

                                                                        21              The parties request this brief extension to permit them to discuss possible resolution of this

                                                                        22   matter. The extension will allow the parties to further explore settlement options without

                                                                        23   expending unnecessary attorneys’ fees and costs.

                                                                        24   ///

                                                                        25   ///

                                                                        26   ///

                                                                        27   ///

                                                                        28   ///

                                                                                                                             Page 1 of 2
                                                                             Case 2:20-cv-01728-KJD-EJY Document 10 Filed 11/10/20 Page 2 of 2



                                                                         1          This is the second request for an extension to respond to Medicredit’s Motion to Dismiss

                                                                         2   and this request is made in good faith and not for the purpose of delay.

                                                                         3    Dated: November 5, 2020                          Dated: November 5, 2020
                                                                         4    LAW OFFICE OF
                                                                              KEVIN L. HERNANDEZ                               SPENCER FANE LLP
                                                                         5
                                                                              /s/ Kevin L. Hernandez                           /s/ Mary E. Bacon____________
                                                                         6    Kevin L. Hernandez, Esq.                         Mary E. Bacon, Esq.
                                                                              Nevada Bar No. 12594                             Nevada Bar No. 12686
                                                                         7    8872 S. Eastern Avenue, Suite 270                300 South 4th Street, Suite 950
                                                                              Las Vegas, Nevada 89123                          Las Vegas, Nevada 89101
                                                                         8    kevin@kevinhernandezlaw.com                      mbacon@spencerfane.com
                                                                              Attorney for Plaintiff                           Attorney for Defendant Medicredit, Inc.
                                                                         9
                                                                        10                                                     IT IS SO ORDERED:
                                                                        11
Law Office of Kevin L. Hernandez




                                                                                                                               ____________________________________
                                                                        12                                                     UNITED STATES DISTRICT JUDGE
                                   (702) 563-4450 FAX: (702) 552-0408
                                     8872 S. Eastern Avenue Suite 270




                                                                        13
                                                                                                                                       11/10/2020
                                         Las Vegas, Nevada 89123




                                                                                                                               DATED: _____________________________
                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20

                                                                        21

                                                                        22

                                                                        23

                                                                        24

                                                                        25

                                                                        26

                                                                        27

                                                                        28

                                                                                                                        Page 2 of 2
